
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



EXECUTIVE EMPLOYMENT AGREEMENT


        This Executive Employment Agreement (this "Agreement"), dated as of
December 17, 2009 (the "Effective Date"), is made by and between Liberty Media
Corporation, a Delaware corporation (the "Company"), and Gregory B. Maffei (the
"Executive").


RECITALS


        WHEREAS, the Company has determined that it is in the best interests of
the Company and its stockholders to employ the Executive as its President and
Chief Executive Officer; and

        WHEREAS, the Company wishes to assure itself of the services of the
Executive for the period hereinafter provided, and the Executive is willing to
be employed by the Company for said period, upon the terms and conditions
provided in this Agreement;

        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
agree as follows:

1.    Definitions.    

        (a)   "Affiliate" means any Person Controlling, Controlled by or under
common Control with the Company; and "Control" (including the correlative terms
"Controlling" and "Controlled") means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

        (b)   "Board" means the Board of Directors of the Company.

        (c)   "Cause" means: (i) the Executive's willful failure to follow the
lawful instructions of the Board (other than due to Disability); (ii) the
commission by the Executive of any fraud, misappropriation or misconduct that
causes demonstrable material injury to the Company or any Affiliate; (iii) the
Executive's conviction of, or plea of guilty or nolo contendere to, a felony; or
(iv) Executive's failure to comply in any material respect with this Agreement
or any other agreement between the Executive, on the one hand, and the Company
or any Affiliate, on the other, if such failure results in demonstrable material
injury to the Company or any Affiliate. Notwithstanding anything contained
herein to the contrary, the Executive's employment may not be terminated for
Cause pursuant to clause (i), (ii) or (iv) above unless (a) the decision is made
by a majority of the Board at a Board meeting where the Executive and his
counsel had an opportunity to be heard on at least ten days' prior written
notice; (b) the Company provides the Executive with written notice of the
Board's decision to terminate the Executive's employment for Cause specifying
the particular act(s) or failure(s) to act serving as the basis for such
decision; and (c) if such act or failure to act is capable of being cured, the
Executive fails to cure any such act or failure to act to the reasonable
satisfaction of the Board within ten days after such notice.

For purposes of this Agreement, no act or failure to act, on the part of the
Executive, will be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith and without reasonable belief that the
Executive's action or omission was legal, proper, and in the best interests of
the Company. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or based upon the advice of counsel for
the Company will be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company.

        (d)   "Change in Control" means (i) any merger, consolidation or share
exchange to which the Company is a party as a result of which Persons who are
common stockholders of the Company immediately prior thereto have less than a
majority of the combined voting power of the outstanding capital stock of the
surviving corporation ordinarily (and apart from the rights accruing under
special

--------------------------------------------------------------------------------




circumstances) having the right to vote in the election of directors immediately
following such merger, consolidation or share exchange, (ii) the adoption of any
plan or proposal for the liquidation or dissolution of the Company, (iii) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of (1) the
Company or (2) the Company's Subsidiaries, taken as a whole, (iv) at any time
during any period of two consecutive years beginning on or after the Effective
Date, individuals who at the beginning of such period were members of the Board
("Original Directors") and new directors, if any, whose election or nomination
for election to the Board was recommended or approved by a majority of the
Original Directors and the new directors whose nomination had previously been so
approved, cease for any reason to constitute a majority of the then incumbent
members of the Board, (v) any transaction (or series of related transactions) in
which any person (as such term is defined in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act), corporation or other entity (other than the Company, any of
its Subsidiaries, any employee benefit plan sponsored by the Company or any of
its Subsidiaries, any Exempt Person (as defined in the Company's 2007 Incentive
Plan, as in effect as of the date hereof) or any member of the Malone Group (as
defined in Section 4(h)) shall become the "beneficial owner" (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the then outstanding securities of the Company ordinarily (and apart
from the rights accruing under special circumstances) having the right to vote
in the election of directors (calculated as provided in Rule 13d-3(d) under the
Exchange Act in the case of rights to acquire the Company's securities) or
(vi) a spin-off, split-off, split-up or other similar event or events (each, a
"Spin Transaction"), either in a single transaction or in a series of related or
unrelated transactions (provided that such related or unrelated transactions
occur during a period of 24 consecutive months), pursuant to which assets of the
Company or of one or more of its Subsidiaries having either a fair market value
(as determined in the good faith reasonable judgment of the Board) or book value
equal to 40% or more of the total fair market value or book value of the assets
of the Company and its Subsidiaries (taken as a whole) are directly or
indirectly transferred or distributed by dividend or otherwise, excluding any
Spin Transaction in which (A) the Executive is appointed as the chief executive
officer of the separate publicly-traded entity that is the subject of such Spin
Transaction, whether or not he elects to accept such appointment, and (B) any
equity-based awards previously granted by the Company to the Executive are
adjusted in a manner that (1) preserves the intrinsic value of such option or
similar right (or, in the case of the grant of a new option or similar right,
preserves the intrinsic value of the option or similar right in respect of which
such new option or similar right is granted) and (2) complies with, or is exempt
from, Section 409A of the Code. For the purpose of calculating whether the 40%
threshold described in clause (vi) of the preceding sentence has been reached or
exceeded in a series of two or more transactions, the following calculation will
apply:

X   =   40 - P


--------------------------------------------------------------------------------

100 - P

where

X   =   percentage of book or fair market value, as applicable, required to
reach the 40% threshold as of the date of the second or any subsequent
transaction; and
P
 
=
 
percentage of book or fair market value, as applicable, disposed of in all prior
spin-off, split-off, split-up or other similar events to which clause (vi)
applies, determined as of the date of each such transaction.

        (e)   "Code" means the Internal Revenue Code of 1986, as amended.

2

--------------------------------------------------------------------------------



        (f)    "Common Stock" means each or any (as the context may require)
series of the Company's common stock.

        (g)   "Disabled" or "Disability" means the Executive's inability to
substantially perform his duties due to physical or mental impairment for six
consecutive months and, within 30 days after a notice of termination is given to
the Executive, the Executive has not returned to work. Notwithstanding the
foregoing, the Executive will not be considered Disabled unless the Executive is
also "disabled," as such term is defined under Section 409A(a)(2)(C) of the
Code.

        (h)   "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time, or any successor statute or statutes thereto.

        (i)    "Good Reason" means the occurrence of any of the following
events:

          (i)  the failure of the Company to appoint the Executive to, or to
permit him to remain in, the positions set forth in Section 3, if that failure
is not cured within 10 days after written notice;

         (ii)  the assignment to the Executive of duties materially inconsistent
with his status as the chief executive officer of a publicly-traded company or
any material diminution in the Executive's duties and/or responsibilities,
reporting obligations, titles or authority, as set forth in Section 3, if that
inconsistency or diminution is not cured within 10 days after written notice;

        (iii)  a reduction by the Company of the Executive's Base Salary or
Target Bonus (it being acknowledged that the Company will have no obligation to
actually award any bonus);

        (iv)  the Company's failure to provide any payments or employee benefits
required to be provided to the Executive and continuation of that failure for
10 days after written notice;

         (v)  any purported termination of the Executive's employment for Cause
which is not substantially effected pursuant to the procedures described in
Section 1(c);

        (vi)  a Change in Control; provided that the Executive may exercise his
right to terminate his employment for Good Reason pursuant to this
Section 1(i)(vi) only during the 30-day period that commences 90 days after the
occurrence of such Change in Control;

       (vii)  any material breach of the Agreement or any other agreement
between the Executive, on the one hand, and the Company or any Affiliate, on the
other, by the Company or any Affiliate, if not cured within 10 days after
written notice; and/or

      (viii)  a failure of the Company to have any successor to the Company
assume in writing the Company's obligations under the Agreement, if not cured
within 10 days after written notice.

Notwithstanding the foregoing, Good Reason will not be deemed to exist unless
the Executive gives the Company notice within 120 days after the occurrence of
the event which the Executive believes constitutes the basis for Good Reason,
specifying the particular act or failure to act which the Executive believes
constitutes the basis for Good Reason.

        (j)    "Person" means an individual, corporation, limited liability
company, partnership, trust, incorporated or unincorporated association, joint
venture or other entity of any kind.

        (k)   "Separation" means the Executive's "separation from service" as
defined in Treasury Regulation Section 1.409A-1(h).

        (l)    "Subsidiary" means, with respect to any Person, any other Person
Controlled by that Person.

        2.    Employment Period.    The Company will employ the Executive and
the Executive accepts such employment for the period beginning January 1, 2010
(the "Commencement Date") and, unless earlier terminated upon the Executive's
Separation, ending December 31, 2014 (the "Employment Period").

3

--------------------------------------------------------------------------------



3.    Title, Position and Duties.    

        (a)    Title and Reporting.    During the Employment Period, the
Executive will be employed as the Company's President and Chief Executive
Officer, and he will report solely and directly to the Board. All other
employees of the Company and its Affiliates (other than the Chairman of the
Board, if the Chairman of the Board is an employee of the Company) will report
to the Executive or his designees.

        (b)    Board Position.    The Executive will continue to serve as a
member of the Board following the Effective Date and, so long as there is an
Executive Committee of the Board, will be entitled to serve on such committee
for so long as the Executive serves on the Board. Throughout the Employment
Period, the Company will nominate and recommend to the stockholders of the
Company that the Executive be elected to the Board at each of the Company's
annual meetings during the Employment Period.

        (c)    Duties.    In his capacity as President and Chief Executive
Officer, the Executive will perform such duties during the Employment Period as
are consistent with his title and position as President and Chief Executive
Officer of a publicly-traded company, it being acknowledged that the duties
performed by the Executive, and the level of management authority and
responsibility that the Executive had, as of the Effective Date are consistent
with his title and position. No other employee of the Company will have
authority or responsibilities that are equal to or greater than those of the
Executive (other than the Chairman of the Board, if the Chairman of the Board is
an employee of the Company). Notwithstanding the foregoing, the Executive will
not be required to perform any duties or responsibilities which would be likely
to result in non-compliance with, or a violation of, any applicable law or
regulation.

        (d)    Time and Effort.    The Executive will devote his efforts and
abilities, and substantially all his business time, to the performance of his
duties to the Company; provided that he will, to the extent the same does not
substantially interfere with the performance of his duties hereunder, be
permitted to: (i) serve on corporate and civic boards and committees;
(ii) deliver lectures, fulfill speaking engagements or teach at educational
institutions; and (iii) manage personal and family investments. It is expressly
understood and agreed that the continued conduct by the Executive of such
activities, as listed on Appendix A, will not be deemed to interfere with the
performance of the Executive's responsibilities hereunder.

4.    Salary, Bonus, Benefits and Expenses.    

        (a)    Salary.    During the Employment Period, the Company will pay the
Executive an initial base salary of $1,500,000 per annum (the "Base Salary").
The Base Salary will be increased annually on each anniversary of the
Commencement Date, to 105% of the Base Salary paid to the Executive in the prior
calendar year. The term "Base Salary" as used in this Agreement will refer to
the Base Salary as it may be so increased.

        (b)    Bonus.    Each calendar year during the Employment Period, the
Executive will be eligible to receive a target bonus of 200% of the Executive's
Base Salary for such year (the "Target Bonus"). The bonus, if any, payable with
respect to services performed in any calendar year will be paid prior to
March 15th of the year following the year to which such service relates. The
Executive acknowledges that payment of any bonus to the Executive may be made
subject to the achievement of one or more Performance Objectives (as defined in
the Company's 2007 Incentive Plan, as in effect as of the date hereof)
established in good faith by the Board or a committee thereof.

        (c)    Benefits.    During the Employment Period, the Executive, and his
dependents, if applicable, will be entitled to participate in and be covered on
the same basis as other senior executives of the Company, under all employee
benefit plans and programs of the Company, including without limitation
vacation, retirement, health insurance and life insurance.

4

--------------------------------------------------------------------------------



        (d)    Vacation.    During the Employment Period, the Executive will be
entitled to paid vacation and/or paid time off in accordance with the plans,
policies, programs and practices of the Company provided generally to other
senior executives of the Company.

        (e)    Perquisites.    During the Employment Period, the Company will
provide the Executive with those perquisites and other personal benefits
provided by the Company from time to time to its other senior executive officers
during the Employment Period. In addition, during the Employment Period, the
Executive will be entitled to use of aircraft owned or leased by the Company on
the terms and conditions (except as otherwise provided in Section 5(b) and
Section 5(c)) set forth in the letter agreement dated February 22, 2008, between
the Company and the Executive.

        (f)    Business Expenses.    The Company will promptly pay or reimburse
the Executive for reasonable expenses incurred in connection with the
Executive's employment in accordance with the Company's standard policies and
practices as in effect from time to time.

        (g)    Code Section 409A Timing of Reimbursements.    All reimbursements
under this Agreement, including without limitation Section 4(f), will be made as
soon as practicable following submission of a reimbursement request, but no
later than the end of the year following the year during which the underlying
expense was incurred (or as may be later provided in Section 9(g)).
Additionally, reimbursements or in-kind benefits made or provided to the
Executive during any taxable year will not affect the expenses eligible for
reimbursement or in-kind benefits provided in any other taxable year and no such
reimbursements or in-kind benefits will be subject to liquidation or exchange
for another benefit.

        (h)    Equity Grants.    On December 17, 2009, the Company granted to
the Executive options to acquire: (a) 760,000 shares of Series A Liberty Starz
common stock, (b) 8,743,000 shares of Series A Liberty Interactive common stock
and (c) 1,353,000 shares of Series A Liberty Capital common stock (collectively,
the "Original Options"). The exercise price of the Original Options applicable
to each series of Common Stock equaled the closing sale price of that series, as
reported by NASDAQ, on the date of such grant. Except as otherwise provided in
this Section or in Section 5, subject to the Executive's continued employment
with the Company or any of its Affiliates, 50% of the Original Options of each
series will vest on the fourth anniversary of the date of grant of such Original
Option and the remaining 50% of the Original Options of each series will vest on
the fifth anniversary of the date of grant of such Original Option. Upon the
occurrence of a Change in Control, any unvested portion of the Original Options
and any other unvested restricted stock, unvested options and other unvested
equity or equity derivatives issued or granted to the Executive by (a) the
Company or (b) any of the Company's Affiliates in full or partial replacement
of, as an adjustment to, or otherwise with respect to, any restricted stock,
options or other equity or equity derivatives issued or granted to the Executive
by the Company) (collectively with the Original Options, the "Equity Awards")
will immediately vest in full and, with respect to any Equity Award that is an
option or similar equity derivative ("Option Award") such Option Award will be
exercisable throughout the remainder of the full original term of the Option
Award (determined without reference to any provision in such Option Award that
reduces the exercisability of such Option Award upon the Executive's termination
of employment with the Company or any of its Affiliates but otherwise in
accordance with the terms and conditions applicable to such Option Award).
Notwithstanding the foregoing, any Equity Award issued or granted to the
Executive after the date of this Agreement by any Affiliate of the Company that
is the subject of a Spin Transaction for which the Executive is appointed to
serve as Chief Executive Officer after such Spin Transaction will not so vest
and be exercisable, and any such Equity Award will be subject to provisions
governing the vesting and exercise of such Equity Award upon termination of the
Executive's employment by such Affiliate or upon a change in control of such
Affiliate that are at least as favorable to the Executive in all material
respects as those included in this Agreement, with such changes as may be
appropriate to reflect the fact of his employment by such Affiliate.
Notwithstanding the foregoing, in the event that any such Equity Award is
subject to (and otherwise

5

--------------------------------------------------------------------------------




not exempt from) Section 409A of the Code, then such Equity Award will only vest
in full if (X) such Change in Control would also be an event described in
Section 409A(a)(2)(A)(v) of the Code or (Y) such vesting would not otherwise
subject the Executive to any tax, interest or penalty imposed under Section 409A
of the Code (or any regulation promulgated thereunder). For the avoidance of
doubt, the parties hereto acknowledge that all Equity Awards held by the
Executive as of the date hereof have been granted by the Company and not by any
of its Affiliates.

5.    Termination of Employment.    

        (a)    Termination Due to Death.    In the event of the Executive's
death, the Executive's estate or his legal representative, as the case may be,
will receive: (i) a lump sum payment equal to any Base Salary earned but unpaid
as of the date of Separation; (ii) a lump sum payment of any unpaid expense
reimbursement and any amounts required by law to be paid to the Executive;
(iii) a lump sum payment of any accrued but unpaid bonus for the prior year; and
(iv) a lump sum payment of $7,800,000. All such payments will be made on the
date that is the 45th day after the date of the Executive's Separation, unless
that day is not a day on which banking institutions in Denver, Colorado are open
for business (a "business day"), in which case such payments will be made on the
immediately succeeding business day. Upon such Separation and notwithstanding
any provision to the contrary contained herein, in any equity plan, grant
agreement or any other document relating to an Equity Award, any Equity Award
granted or issued to the Executive by the Company or any of its Affiliates will
vest in full and any Option Award will be exercisable throughout the remainder
of the full original term of the Option Award (determined without reference to
any provision in such Option Award that reduces the exercisability of such
Option Award upon the Executive's termination of employment with the Company or
any of its Affiliates but otherwise in accordance with the terms and conditions
applicable to such Option Award).

        (b)    Termination Due to the Executive's Disability.    Upon 30 days'
prior written notice to the Executive, the Company may terminate the Executive's
employment due to Disability. In such event, the Executive or his legal
representative, as the case may be, will receive: (i) a lump sum payment equal
to any Base Salary earned but unpaid as of the date of Separation; (ii) a lump
sum payment of any unpaid expense reimbursement and other amounts required by
law to be paid to the Executive; (iii) a lump sum payment of any accrued but
unpaid bonus for the prior year; and (iv) a lump sum payment of $7,800,000. All
such payments will be made on the 45th day after the Separation date or, if that
day is not a business day, on the next succeeding business day. In addition, for
a period of 18 months following such Separation, the Executive will be entitled
to: (x) continued use of the Company's aircraft (consistent with the terms of
Executive's use of such aircraft during the Employment Period), (y) information
technology support from the Company, as reasonably requested by the Executive
and (z) continuation of such other perquisites as the Executive was entitled to
receive under Section 4(e) immediately prior to such Separation. Upon such
Separation and notwithstanding any provision to the contrary contained herein,
in any equity plan, grant agreement or any other document relating to an Equity
Award, any Equity Award granted or issued to the Executive by the Company or any
of its Affiliates will vest in full and any Option Award will be exercisable
throughout the remainder of the full original term of the Option Award
(determined without reference to any provision in such Option Award that reduces
the exercisability of such Option Award upon the Executive's termination of
employment with the Company or any of its Affiliates but otherwise in accordance
with the terms and conditions applicable to such Option Award).

        (c)    Termination by the Company Without Cause or by the Executive for
Good Reason.    Upon 30 days' prior written notice to the Executive, the Company
may terminate the Executive's employment without Cause. Upon 30 days' prior
written notice to the Company, the Executive may terminate his employment with
the Company for Good Reason. In either such event the Executive will receive:
(i) a lump sum payment equal to any Base Salary earned but unpaid as of the date
of Separation; (ii) a lump sum payment of any unpaid expense reimbursements and
any amounts required by law to be paid

6

--------------------------------------------------------------------------------




to the Executive; and (iii) a lump sum payment of any accrued but unpaid bonus
for the prior year. All such payments will be made on the 45th day after the
Separation date or, if that day is not a business day, on the next succeeding
business day. In addition, for a period of 18 months following such Separation,
the Executive will be entitled to: (x) continued use of the Company's aircraft
(consistent with the terms of Executive's use of such aircraft during the
Employment Period), (y) information technology support from the Company, as
reasonably requested by the Executive and (z) continuation of such other
perquisites as the Executive was entitled to receive under Section 4(e)
immediately prior to such Separation. Additionally, the Executive will receive a
severance payment equal to $7,800,000 (the "Separation Amount", which will be
paid as follows: (X) an amount equal to 1.5 times the Executive's then current
Base Salary ("Salary Continuation Amount") will be paid in equal monthly
installments over the 18 month period commencing on the first payroll period
following such termination and (Y) an amount equal to the Separation Amount less
the Salary Continuation Amount will be paid to the Executive in a lump sum on
the date prescribed by the fourth sentence of this Section. Upon such Separation
and notwithstanding any provision to the contrary herein or in any equity plan,
grant agreement or other document relating to an Equity Award, all of the
Original Options and any other outstanding, unvested Equity Award granted or
issued to the Executive by the Company or any of its Affiliates (other than any
Equity Award granted or issued to the Executive after the date of this Agreement
by any such Affiliate for which the Executive continues to serve as Chief
Executive Officer after termination of his employment with the Company) will
vest in a percentage equal to a fraction the numerator of which is the number of
days the Executive was employed by the Company or its Affiliates during the
vesting period associated with such Equity Award to and including the date of
the Executive's Separation plus 548, and the denominator of which is the entire
vesting term of such Equity Award (in days). Notwithstanding the foregoing, if
(i) the members of the Malone Group (as defined below) cease to beneficially own
(within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, securities of the Company representing at least 20% of the combined
voting power of the then outstanding securities of the Company ordinarily (and
apart from rights accruing under special circumstances) having the right to vote
in the election of directors (such percentage to be calculated as provided in
Rule 13d-3(d) under the Exchange Act in the case of rights to acquire the
Company's securities) and (ii) within the period beginning 90 days before and
ending 210 days after the date the condition prescribed in the foregoing
clause (i) is satisfied (the "Malone Termination Period"), there shall occur a
Separation by the Company without Cause or a Separation by the Executive for
Good Reason, then all of the Original Options and any other outstanding,
unvested Equity Award granted or issued to the Executive by the Company or any
of its Affiliates (other than any Equity Award granted or issued to the
Executive after the date of this Agreement by any such Affiliate for which the
Executive continues to serve as Chief Executive Officer after termination of his
employment with the Company) will vest in full. The "Malone Group" means John C.
Malone, his spouse, his children and other lineal descendents or any trust,
foundation or other Person established by a member of the Malone Group for the
benefit of one or more members of the Malone Group or for a charitable purpose.
Any vested Option Awards, including without limitation any Option Award that
vested pursuant to the two immediately preceding sentences or the immediately
following sentence, will remain exercisable throughout the remainder of the full
original term of the Option Award (determined without reference to any provision
in such Option Award that reduces the exercisability of such Option Award upon
an individual's termination of employment with the Company or any of its
Affiliates). Any Equity Awards granted or issued to the Executive after the date
of this Agreement by any Affiliate of the Company which do not become vested
and, if applicable, exercisable, pursuant to this Section 5(c) by reason of the
Executive's appointment as Chief Executive Officer of such Affiliate shall
become vested and, if applicable, exercisable upon his termination of employment
for Good Reason or without Cause from such Affiliate in a percentage equal to
(i) in the case of such a termination during the Malone Termination Period, 100%
or (ii) in the case of such a termination not during the Malone Termination
Period, a fraction, the numerator of which is the number of days the Executive
was employed by the Company and its Affiliates during the vesting period
associated with

7

--------------------------------------------------------------------------------



such Equity Award to and including the date of such termination plus 548, and
the denominator of which is the entire vesting term of such Equity Award (in
days) (provided that the "Malone Termination Period" will be defined (for the
purposes of this sentence) by substituting for "the Company" the Affiliate of
the Company for which the Executive is appointed to serve as Chief Executive
Officer and "Cause" and "Good Reason" shall be interpreted and applied in a
manner that reflects the Executive's employment by such Affiliate, rather than
by the Company).

        (d)    Termination For Cause.    Subject to the provisions of
Section 1(c), the Company may terminate the Executive's employment for Cause. In
such event, the Executive will receive: (i) a lump sum payment equal to any Base
Salary earned but unpaid as of the date of Separation; and (ii) a lump sum
payment of any unpaid expense reimbursements and any amounts required by law to
be paid to the Executive. All such payments will be made on the 45th day after
the Separation date or, if that day is not a business day, on the next
succeeding business day. Additionally, upon such Separation all unvested Equity
Awards will be forfeited and all vested, unexercised Equity Awards that are
options or similar rights will cease to be exercisable 90 days after the
Separation date (but in no event after the stated term of such option or similar
right has expired).

        (e)    Termination Without Good Reason.    Upon 30 days' prior written
notice to the Company, the Executive will have the right to terminate his
employment without Good Reason or any reason at all. In such event, the
Executive will receive: (i) a lump sum payment equal to any Base Salary earned
but unpaid as of the date of Separation; (ii) a lump sum payment of any accrued
but unpaid bonus for the prior year; and (iii) a lump sum payment of any unpaid
expense reimbursements and any amounts required by law to be paid to the
Executive. All such payments will be made on the 45th day after the Separation
date or, if that day is not a business day, on the next succeeding business day.
Additionally, upon such Separation all unvested Equity Awards will be forfeited
and all vested, unexercised Equity Awards that are options or similar rights
will cease to be exercisable 90 days after the Separation date (but in no event
after the stated term of such option or similar right has expired).

        (f)    Specified Employee.    Notwithstanding any other provision of
this Agreement, if (i) the Executive is to receive payments or benefits under
Section 5 by reason of his separation from service (as such term is defined in
Section 409A of the Code) other than as a result of his death, (ii) the
Executive is a "specified employee" within the meaning of Section 409A of the
Code for the period in which the payment or benefits would otherwise commence,
and (iii) such payment or benefit would otherwise subject the Executive to any
tax, interest or penalty imposed under Section 409A of the Code (or any
regulation promulgated thereunder) if the payment or benefit were to commence
within six months after a termination of the Executive's employment, then such
payment or benefit required under Section 5 will instead be paid as provided in
this Section 5(f). Each severance payment contemplated under this Section 5 will
be treated as a separate payment in a series of separate payments under Treasury
Regulation Section 1.409A-2(b)(2)(iii). Such payments or benefits which would
have otherwise been required to be made over such six month period will be paid,
without interest, to the Executive in one lump sum payment or otherwise provided
to the Executive on the first business day that is six months and one day after
the termination of the Executive's employment. Thereafter, the payments and
benefits will continue, if applicable, for the relevant period set forth above.
For purposes of this Agreement, all references to "Separation," "termination of
employment" and other similar language will be deemed to refer to the
Executive's "separation from service" as defined in Treasury Regulation
Section 1.409A-1(h), including, without limitation, the default presumptions
thereof.

        (g)    Full Settlement; No Mitigation.    The Company's obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder will not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company or any
Affiliate may have against the Executive. In no event will the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement.

8

--------------------------------------------------------------------------------



        (h)    Non-exclusivity of Rights.    Nothing in this Agreement will
prevent or limit the Executive's continuing or future participation in any
employee benefit plan, program, policy or practice provided by the Company or an
Affiliate and for which the Executive may qualify, except as specifically
provided herein. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of the
Company or an Affiliate at or subsequent to a Separation will be payable in
accordance with such plan, policy, practice or program, except as explicitly
modified by this Agreement.

6.    Confidential Information.    The Executive will not, during or after the
Employment Period, without the prior express written consent of the Company,
directly or indirectly use or divulge, disclose or make available or accessible
any Confidential Information (as defined below) to any person, firm,
partnership, corporation, trust or any other entity or third party (other than
when required to do so in good faith to perform the Executive's duties and
responsibilities under this Agreement or when (i) required to do so by a lawful
order of a court of competent jurisdiction, any governmental authority or
agency, or any recognized subpoena power, or (ii) necessary to prosecute the
Executive's rights against the Company or its Affiliates' or to defend himself
against any allegations). The Executive will also proffer to the Company, no
later than the effective date of any termination of the Executive's engagement
with the Company for any reason, and without retaining any copies, notes or
excerpts thereof, all memoranda, computer disks or other media, computer
programs, diaries, notes, records, data, customer or client lists, marketing
plans and strategies, and any other documents consisting of or containing
Confidential Information that are in the Executive's actual or constructive
possession or which are subject to the Executive's control at such time. For
purposes of this Agreement, "Confidential Information" will mean all information
respecting the business and activities of the Company or any Affiliate of the
Company, including, without limitation, the clients, customers, suppliers,
employees, consultants, computer or other files, projects, products, computer
disks or other media, computer hardware or computer software programs, marketing
plans, financial information, methodologies, know-how, processes, practices,
approaches, projections, forecasts, formats, systems, trade secrets, data
gathering methods and/or strategies of the Company or any Affiliate of the
Company. Notwithstanding the immediately preceding sentence, Confidential
Information will not include any information that is, or becomes, generally
available to the public (unless such availability occurs as a result of the
Executive's breach of any of his obligations under this Section). If the
Executive is in breach of any of the provisions of this Section 6, or if any
such breach is threatened by the Executive, in addition to and without limiting
or waiving any other rights or remedies available to the Company at law or in
equity, the Company shall be entitled to immediate injunctive relief in any
court, domestic or foreign, having the capacity to grant such relief, without
the necessity of posting a bond, to restrain any such breach or threatened
breach and to enforce the provisions of this Section 6. The Executive agrees
that there is no adequate remedy at law for any such breach or threatened breach
and, if any action or proceeding is brought seeking injunctive relief, the
Executive will not use as a defense thereto that there is an adequate remedy at
law.

7.    Successors and Assigns.    This Agreement will bind and inure to the
benefit of and be enforceable by the Executive, the Company, the Executive's and
the Company's respective successors and assigns and the Executive's estate,
heirs and legal representatives (as applicable). The Company will require any
successor to all or substantially all of its business and/or assets, whether
direct or indirect, by purchase, merger, consolidation, acquisition of stock,
or, by an agreement in form and substance reasonably satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform if no
such succession had taken place.

9

--------------------------------------------------------------------------------



8.    Notices.    Any notice provided for in this Agreement must be in writing
and must be either personally delivered, mailed by first class mail (postage
prepaid and return receipt requested) or sent by reputable overnight courier
service (charges prepaid) to the recipient at the address below indicated:

To the Company:   Liberty Media Corporation
12300 Liberty Boulevard
Englewood, CO 80112
Attention: Chairman of the Board
With a copy to the Company's
counsel at:
 
Liberty Media Corporation
12300 Liberty Boulevard
Englewood, CO 80112
Attention: Legal Department
To the Executive:
 
at the address listed in the Company's personnel records
With a copy to the Executive's
counsel at:
 
Dechert LLP
1095 Avenue of the Americas
New York, NY 10036-6797
Attention: Stephen W. Skonieczny, Esq.
Telephone: (212) 698-3524
Facsimile: (212) 314-0024


9.    General Provisions.    

        (a)    Severability.    Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will (except
as otherwise expressly provided herein) be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

        (b)    Entire Agreement.    This Agreement contains the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the parties with respect thereto, including
without limitation any non-binding term sheets addressing potential provisions
of this agreement.

        (c)    No Strict Construction; headings.    The language used in this
Agreement will be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction will be applied
against any party. The headings of the sections contained in this Agreement are
for convenience only and will not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

        (d)    Counterparts.    This Agreement may be executed and delivered in
separate counterparts (including by means of facsimile), each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement. This Agreement will become effective only when counterparts have been
executed and delivered by all parties whose names are set forth on the signature
page(s) hereof.

10

--------------------------------------------------------------------------------



        (e)    Applicable Law.    This Agreement will be governed by and
construed in accordance with the laws of the State of Colorado, applied without
reference to principles of conflict of laws.

        (f)    Legal Fees and Other Expenses.    The Company will pay or
reimburse the Executive for all legal fees and expenses incurred by the
Executive in connection with the review, preparation and negotiation of this
Agreement, any option agreement, restricted stock award, Equity Award and/or any
other agreements or plans referenced herein and any documents related thereto.
Any such reimbursement will be made as soon as practicable following submission
of a reimbursement request, but no later than the later of (i) the end of the
year following the year during which the underlying expense was incurred or
(ii) the end of the year following the year in which the Executive's right to
such reimbursement arises.

        (g)    Compliance with Section 409A.    To the extent that the
provisions of Section 409A of the Code or any Treasury regulations promulgated
thereunder are applicable to any amounts payable hereunder, the parties intend
that this Agreement will meet the requirements of such Code section and
regulations and that the provisions hereof will be interpreted in a manner that
is consistent with such intent. If, however, the Executive is liable for the
payment of any tax, penalty or interest pursuant to Section 409A of the Code, or
any successor or like provision (the "409A Tax"), with respect to any payments
or property transfers received or to be received under this Agreement or
otherwise, the Company will pay the Executive an amount (the "Special
Reimbursement") which, after payment to the Executive (or on the Executive's
behalf) of any federal, state and local taxes, including, without limitation,
any further tax, penalty or interest under Section 409A of the Code, with
respect to or resulting from the Special Reimbursement, equals the net amount of
the 409A Tax. Any payment due to the Executive under this Section will be made
to the Executive, or on behalf of the Executive, as soon as practicable after
the determination of the amount of such payment, but no sooner than the date on
which the Company is required to withhold such amount or the Executive is
required to pay such amount to the Internal Revenue Service. Notwithstanding the
foregoing, all payments under this Section will be made to the Executive, or on
the Executive's behalf, no later than the end of the year following the year in
which the Executive or the Company paid the related taxes, interest or
penalties. The Executive will cooperate with the Company in taking such actions
as the Company may reasonably request to assure that this Agreement will meet
the requirements of Section 409A of the Code and any regulations promulgated
thereunder and to limit the amount of any additional payments required by this
Section 9(g) to be made to the Executive.

        (h)    Amendment and Waiver.    The provisions of this Agreement may be
amended only by a writing signed by the Company and the Executive. No waiver by
a party of a breach or default hereunder will be valid unless in a writing
signed by the waiving party, and no such waiver will be deemed a waiver of any
subsequent breach or default.

        (i)    Withholding.    All payments to the Executive or under this
Agreement will be subject to withholding on account of federal, state and local
taxes as required by law.

        (j)    Survival.    This Agreement will survive a Separation or the
expiration of the Employment Period and will remain in full force and effect
after such Separation.

        (k)    Arbitration.    Except as provided in Section 6, any controversy,
claim or dispute arising out of or in any way relating to this Agreement
(including whether such controversy, claim or dispute is subject to
arbitration), excepting only claims that may not, by statute, be arbitrated,
will be submitted to binding arbitration. Both the Executive and the Company
acknowledge that they are relinquishing their right to a jury trial. The
Executive and the Company agree that arbitration will be the exclusive method
for resolving disputes arising out of or related to the Executive's employment
with the Company.

11

--------------------------------------------------------------------------------



        The arbitration will be administered by JAMS in accordance with the
Employment Arbitration Rules & Procedures of JAMS then in effect and subject to
JAMS Policy on Employment Arbitration Minimum Standards, except as otherwise
provided in this Agreement. Arbitration will be commenced and heard in the
Denver, Colorado metropolitan area. Only one arbitrator will preside over the
proceedings, who will be selected by agreement of the parties from a list of
five or more qualified arbitrators provided by the arbitration tribunal, or if
the parties are unable to agree on an arbitrator within 10 business days
following receipt of such list, the arbitration tribunal will select the
arbitrator. The arbitrator will apply the substantive law (and the law of
remedies, if applicable) of Colorado or federal law, or both, as applicable to
the claim(s) asserted. In any arbitration, the burden of proof will be allocated
as provided by applicable law. The arbitrator will have the authority to award
any and all legal and equitable relief authorized by the law applicable to the
claim(s) being asserted in the arbitration, as if the claim(s) were brought in a
federal court of law. Either party may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration award. Discovery,
such as depositions or document requests, will be available to the Company and
the Executive as though the dispute were pending in U.S. federal court. The
arbitrator will have the ability to rule on pre-hearing motions as though the
matter were in a U.S. federal court, including the ability to rule on a motion
for summary judgment.

        If permitted by applicable law, the fees of the arbitrator and any other
fees for the administration of the arbitration that would not normally be
incurred if the action were brought in a court of law (e.g., filing fees or room
rental fees) will be shared equally by the parties. If the foregoing is not
permitted by applicable law, the fees of the arbitrator and any other fees for
the administration of the arbitration that would not normally be incurred if the
action were brought in a court of law will be paid by the Company, provided that
the Executive will be required to pay the amount of filing fees equal to that
which the Executive would be required to pay to file an action in a Colorado
state court. Each party will pay its own attorneys' fees and other costs
incurred in connection with the arbitration, unless the relief authorized by law
allows otherwise and the arbitrator determines that such fees and costs will be
paid in a different manner. The arbitrator must provide a written decision that
is subject to limited judicial review consistent with applicable law. If any
part of this arbitration provision is deemed to be unenforceable by an
arbitrator or a court of law, that part may be severed or reformed so as to make
the balance of this arbitration provision enforceable.

[The remainder of this page is left intentionally blank.]

12

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the date first written above.

    LIBERTY MEDIA CORPORATION
 
 
By:
 



--------------------------------------------------------------------------------

    Name:   Charles Y. Tanabe     Title:   Executive Vice President    
Executed:   May 17, 2010
 
 
EXECUTIVE:
 
 


--------------------------------------------------------------------------------

Gregory B. Maffei
Executed: May 17, 2010


--------------------------------------------------------------------------------






Appendix A
Current Permitted Activities


Chairman and stockholder, 360networks Corporation
Director, Electronic Arts
Owner, Lockerz, LLC

14

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



EXECUTIVE EMPLOYMENT AGREEMENT
RECITALS
Appendix A Current Permitted Activities
